Citation Nr: 0823680	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-43 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
hemorrhoids, currently evaluated as 10 percent disabling.  

2.  Entitlement to a higher initial evaluation for sinusitis, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a higher initial evaluation for allergic 
rhinitis, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from November 1994 to March 
1995, April 1995 to December 1996, and May 1997 to January 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and December 2004 and January 
2008 rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The February 2004 rating decision granted service connection 
for the disabilities at issue and assigned them 
noncompensable ratings.  The December 2004 decision granted 
10 percent ratings for hemorrhoids and for sinusitis with 
allergic rhinitis, effective from the January 2004 day 
following service discharge.  A January 2008 decision 
separated sinusitis and allergic rhinitis, finding that 
sinusitis warranted a 10 percent rating but that allergic 
rhinitis warranted a noncompensable rating.  


FINDINGS OF FACT

1.  The veteran's hemorrhoids do not cause persistent 
bleeding, secondary anemia, or fissures.

2.  The veteran does not have three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. 

3.  The veteran does not have allergic rhinitis with polyps; 
nor does she have allergic rhinitis without polyps but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6511 (2007).

3.  The criteria for an initial compensable rating for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is  
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through an October 
2004 letter to the veteran that addressed all four notice 
elements.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in the veteran's possession, to the AOJ.

The veteran did not receive the October 2004 notice prior to 
the initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication.  

The veteran was not notified of effective dates for ratings 
and degrees of disability as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claims are 
harmless.  The Court has held that, "once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, VA examination reports from 2003 and 
2008, and lay statements from the veteran.  VA has satisfied 
its assistance duties.

Pertinent criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a Diagnostic Code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disabilities have not significantly 
changed and that uniform ratings are warranted.  The Board 
has also reviewed the rating schedule and finds that the 
Diagnostic Codes assigned are most appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc). 

Hemorrhoids

The veteran appeals the RO's denial of a rating greater than 
10 percent for hemorrhoids under Diagnostic Code 7336.  She 
states that they are constant with constant pain and very 
frequent episodes of bleeding lasting for days, leaving her 
unable to sit for periods longer than a few minutes most of 
the time.  Diagnostic Code 7336 provides a noncompensable 
rating for internal or external hemorrhoids when they are 
mild or moderate.  When they are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, a 10 percent rating is warranted.  When 
they produce persistent bleeding and secondary anemia, or 
with fissures, a 20 percent rating is warranted.  

On VA examination in December 2003, the veteran stated that 
she had hemorrhoids constantly.  The examination revealed 
reducible external hemorrhoids at the 12 and 2 o'clock 
position without evidence of bleeding, thrombosis, or 
excessive redundant tissue.  The examiner diagnosed 
hemorrhoids and indicated that they do not cause significant 
anemia.

On VA examination in January 2008, the veteran reported 
rectal bleeding twice a month.  There were no signs of anemia 
and there were no fissures.  There was a one centimeter non-
thrombosed hemorrhoid with no evidence of bleeding.  

The evidence shows that the veteran does not have hemorrhoids 
which produce persistent bleeding, or secondary anemia, or 
fissures.  There was no evidence of bleeding on examination 
in December 2003.  No anemia is shown and the examiner in 
January 2008 indicated that there were no signs of anemia and 
that there were no fissures.  In light of this, a higher 
rating is not warranted.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Sinusitis

The veteran appeals the RO's denial of a rating higher than 
10 percent for sinusitis under Diagnostic Code 6511.  She 
states that she is on daily medications and still suffers 
sinusitis.  Episodes had lasted for weeks and had required 
antibiotics.  Other episodes had placed her on quarters for 
many days and now she stayed in bed due to the symptoms.  
Diagnostic Code 6511 is for ethmoid sinusitis, which is rated 
under the General Rating Formula for Sinusitis.  Under the 
formula, following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries 
warrants a 50 percent rating.  Three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
for four to six weeks) antibiotic treatment, or; more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting warrants a 30 percent rating.  One or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 10 percent rating.  

On VA examination in December 2003, the veteran reported that 
she has right sinus blockage and that she has non-
incapacitating episodes of sinusitis 3 or 8 times per year 
lasting for 3 weeks.  She stated that she had headaches with 
the sinus attacks and antibiotic treatment was needed for her 
sinusitis.  She was on Allegra, Flonase, and Pseudophed.  
Examination revealed frontal sinusitis and purulent discharge 
from the nose.  Sinus X-rays revealed mucoperiosteal 
thickening of the base of the right maxillary sinus, marked 
hypertrophic nasal turbinates, and minimal adenoidal 
prominence.  The diagnosis was right maxillary sinusitis, 
hypertrophic turbinates bilaterally, and blocked osteomeatal 
complexes bilaterally.

On VA evaluation in August 2005, the veteran had erythematous 
turbinates with minimal swelling and no pus.  Later in August 
2005, the veteran's turbinates had minimal swelling and scant 
clear discharge with no pus.  

On VA evaluation in October 2006, the veteran reported sinus 
congestion for 2 weeks.  Examination revealed tender 
maxillary and frontal sinuses bilaterally.  The impression 
was acute sinusitis and Augmentin for 14 days and rest were 
prescribed.  

On VA examination in January 2008, the veteran reported that 
she had a history of multiple sinus surgeries.  She reported 
severe chronic sinusitis with dull pain over the maxillary 
sinuses once a month, associated with headaches.  She 
indicated that there was improvement of symptoms with 
antibiotics, but that the symptoms recurred as soon as 
antibiotics were discontinued.  She indicated that she had 
headaches associated with her sinusitis, and that they 
occurred about 3-4 times per month.  She had not had any 
periods of incapacitation over the past 12 months.  
Examination revealed evidence of sinusitis and tenderness 
over the maxillary and frontal sinuses and purulent discharge 
but no crusting.  The diagnosis was chronic rhinosinusitis.  

The Board finds that the evidence does not show that the 
veteran has chronic osteomyelitis.  There is no evidence at 
all of osteomyelitis, including on X-ray.  Near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries is not shown either.  The veteran had pus 
in December 2003, acute sinusitis in October 2006, and pus in 
January 2008, but no other sinus infections are shown and she 
had no pus twice in August 2005.  No crusting is reported 
anywhere, and the January 2008 examination found that there 
was no crusting.  Accordingly, the Board is convinced that 
the criteria for a 50 percent rating under the formula are 
not met or nearly approximated.  

Concerning the 30 percent criteria, no evidence shows three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment.  The veteran 
reported only non-incapacitating episodes of sinusitis on VA 
examination in December 2003, and she denied any periods of 
incapacitation over the past 12 months on VA examination in 
January 2008.  Additionally, the only antibiotic treatment 
shown during the rating period was for 14 days in October 
2006.  The evidence likewise does not objectively show more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  There was an episode of sinusitis in December 
2003, another in October 2006, and another in January 2008.  
The Board has noted that in the report of an examination 
conducted by the VA in January 2008, it was stated that she 
had constant foul otorrhea.  However, the medical treatment 
records are generally negative for such a complaint.  There 
was purulence in December 2003 and January 2008 and sinus 
tenderness requiring antibiotics in October 2006, so 
purulence at that time will be conceded.  However, this is no 
more than 3 episodes of purulent discharge shown in a total 
of about 4 years.  No crusting has been shown, and it was 
reported that there was none on examination in January 2008, 
when she had sinusitis.  

Based on the objective evidence, the criteria for a rating 
higher than 10 percent for sinusitis are not met.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Allergic rhinitis

The veteran appeals the RO's denial of a compensable rating 
for allergic rhinitis under Diagnostic Code 6522.  Under 
Diagnostic Code 6522, allergic or vasomotor rhinitis with 
polyps warrants a 30 percent rating.  Without polyps, but 
with greater than 50-percent obstruction of nasal passage on 
both sides or complete obstruction on one side warrants a 10 
percent rating.  

VA examination in December 2003 revealed purulent discharge 
from the nose.  X-rays revealed marked hypertrophic nasal 
turbinates.  The diagnosis was chronic allergic rhinitis.  

VA evaluation in August 2005 revealed a patent nasal 
passageway.  The turbinates were erythematous with minimal 
swelling or rhinorrhea.  Later that month, the turbinates had 
minimal swelling and scant clear discharge.  There were no 
polyps and the nasal passageway was patent.  

On VA examination in January 2008, the veteran complained of 
interference with breathing through her nose due to 
congestion.  She stated that she had severe allergic attacks 
weekly and had congestion and rhinorrhea between attacks.  
Examination of her nose revealed thick mucoid rhinorrhea and 
boggy mucosa.  She had allergic and bacterial rhinitis but no 
nasal polyps.  She had partial nasal obstruction manifested 
by 50 percent obstruction of the right nasal cavity.  There 
was no obstruction of the left nostril.  

Since the evidence including the most recent VA examination 
in January 2008 shows that there are no polyps, clearly a 30 
percent rating under Diagnostic Code 6522 is not warranted.  
Since such evidence also shows that there is neither greater 
than 50 percent nasal obstruction on both sides nor complete 
obstruction on one side, a 10 percent rating is not warranted 
either.  In light of 38 C.F.R. § 4.31, a compensable rating 
is not warranted.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

A higher initial rating for hemorrhoids is denied.

A higher initial rating for sinusitis is denied.

A higher initial rating for allergic rhinitis is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


